DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 28 November 2018. It is noted, however, that applicant has not filed a certified copy of the 201811436596.4 application as required by 37 CFR 1.55.  
It should be noted, Examiner cannot perform priority document retrieval on behalf of Applicant.
Drawings
The drawings were received on 22 July 20201.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, it is unclear what enables the control of the wrapping of fibers.  At the front roller, the short fiber is bordered by the first and second filaments.  Something must be allowing for the control of the wraps, since there are multiple ways the wrapping can occur.  What structure is performing these adjustments, and how?  The ordinarily skilled artisan, presented with the front roller and false twister, would be unsure of how such different wrappings would occur.  How are there are first and second portions of short fiber of the roving?  What structure makes this happen?  How is this controlled to create the desired yarn structure?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (7913483) in view of Wilkie (4384448).
Qiu teaches an apparatus (Figure 1) for preparing a composite yarn, comprising:

at least one front roller (Details 5, 5ʹ) for infeeding a first filament (Detail b), a second filament (Detail bʹ) and the at least one roving outfeeding from the at least one back roller, the at least one roving (12) being positioned between the first filament and the second filament at the at least one front roller (Figure 2).
While Qiu essentially teaches the invention as detailed, it fails to specifically teach utilizing a false twisting device in front of the at least one front roller, all of which Wilkie teaches (Detail 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a false-twister, as taught by Wilkie, after the front roller of Qiu, so as to improve the overall control of the spinning process and improve yarn quality (Wilkie; Column 3, lines 50-54).  The result of the combination would be the at least one roving being combined with the first filament and/or the second filament (13b) to form the composite yarn, wherein the first filament and the second filament together form a central yarn of the composite yarn, and the at least one roving forms the wrapping fibers of the composite yarn (Qiu, Figure 3).
Further, the front roller and the false twisting device of the combination would be configured to form a twisting triangle region between the front roller and the false twisting device so that a first portion of the at least one short fiber of the at least one roving wraps around the first filament and the second filament within the twisting triangle region, and a second portion of the at least one short fiber of the roving remains free (as best understood, the roller setup and false twister allow for this to occur).

In regards to Claim 12, the winding device would comprise a twisting element for twisting the composite yarn during the winding since it is a ring spinner.
As best understood, the combination would teach the method of Claim 13, including using the device as described above, with wrapping fibers being combined with a central yarn in the following ways:
a first way: a first portion of the wrapping fibers wrap around the first body yarn and the second body yarn respectively; and
a second way: a second portion of the wrapping fibers wrap around the central yarn (Figures 3, 4, 5, and 6 teach myriad methods by which the roving and filaments could be combined, resulting in the first and second ways described above).
In regards to Claim 14, while Qiu does not specifically state that the distance is 1.0 mm to 20 mm, it does show the distance is variable, and given the scale of the roving and filaments being used, would fall within these ranges.
In regards to Claim 15, while the combination does not specifically state the yarn count of the central yarn is 2.5 to 120 Ne, Wilkie does teach in examples cotton counts which would fall within this range.  It should also be noted, the range claimed is quite large, with most similar core spun yarns falling within this range.
In regards to Claim 17, the twist and wrapping of the fibers would be controlled as desired, and Qiu teaches an understanding of the placement of the roving to the filaments.
In regards to Claim 18, the filaments would be twisted since they are fed to a ring spinner which will propagate twist downstream during production.
.
Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.
In regards to the 112(a) rejections, Applicant has not explained or provided support in the specification for a teaching of how the control of the yarn components is performed to ensure the ways of wrapping as claimed occur.
In regards to the 103 rejections, Applicant argues: Qiu merely discloses his twisting triangle area formed between the front leather roller 5’ and a guide wire 6 (See, Fig. 1).  In contrast, the claimed twisting triangle region is formed between the front roller and the false twisting device.  Thus, Qiu’s twisting triangle area is not equivalent to the claimed twisting triangle region in view thereof.  
Respectfully, Qiu’s twisting triangle is the same as that of Applicant.  A twisting triangle simply propagates back from some physical stop, to the last feed roller.  Whether that stop is a guide wire or a false twisting device, the actual twisting triangle is the same as it is nothing more than a convergence point.  Obviously Qiu does not teach a false twisting device, so yes, the apparatus will not be identical to that of Applicant.  But this is the difference between anticipation and obviousness.  The rejection was, and remains, one of obviousness.
Applicant further argues that Qiu fails to disclose a second portion of the at least one short fiber of the roving remaining free so that the second portion of the at least one short fiber wraps around the first filament, the second filament and the first portion of the at least one short fiber.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732